Atkinson, J.

Although the bill of exceptions states that it contains all the evidence and recites all the material matters of record, and accordingly does not specify any part of the record as being material to a clear understanding of the errors complained of, yet as it fails to distinctly -disclose the nature of the action and presents the points /to be adjudicated by this court in such a confused, vague and uncertain manner that the same cannot be clearly understood or intelligently passed upon, it is impossible for this court to determine whether the judgment below was or was not erroneous. _ Judgment affirmed.